Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 21, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147661                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  In re PETITION OF INGHAM COUNTY                                                                                     Justices
  TREASURER FOR FORECLOSURE OF                                      SC: 147661
  CERTAIN PARCELS OF PROPERTY DUE TO                                COA: 312547
  UNPAID 2009 and PRIOR YEARS’ TAXES,                               Ingham CC: 11-000675-CZ
  INTEREST, PENALTIES, and FEES.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 24, 2013 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Ingham Circuit Court for
  consideration of whether the petitioners were given adequate notice prior to the
  foreclosure of the property. See In re Petition by Wayne Co Treasurer, 478 Mich 1, 8, 10
  (2007) (holding that MCL 211.78k(6) deprives the circuit court of jurisdiction to alter a
  judgment of foreclosure, but that such a rule could, in some cases, violate a person’s
  constitutional right to due process).

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 21, 2014
           s0514
                                                                               Clerk